David M. Parsons (petitioner) appeals pursuant to S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial by a single justice of this court of a petition for relief under G. L. c. 211, § 3. A Superior Court judge had denied the petitioner’s motion to dismiss indictments pending against him in Plymouth County.
The denial of the petitioner’s motion to dismiss is an interlocutory ruling for purposes of rule 2:21 (1); we consider whether the petitioner has met the requirement of rule 2:21 (2), that he “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The petitioner argues that in order to exercise his appellate rights he must first be convicted, and states that that will result in his being sentenced to “significant” confinement. The petitioner states that he was convicted in April, 1999, on a Norfolk County indictment of being a habitual offender and was sentenced to a term of fifteen years, which he is now serving. He also acknowledges that he was convicted in Norfolk County on certain other indictments, but does not disclose any related sentencing. In these circumstances, we are not persuaded that the petitioner has met his burden under rule 2:21 (2).

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.